United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                              March 28, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 01-50637
                          Summary Calendar



UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

                                  versus

JOSE ZABALA-MOLINA,

            Defendant-Appellant.



            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. DR-00-CR-223-1


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Retained counsel for Jose Zabala-Molina, John Nation, has

filed a motion to withdraw as counsel and a brief stating that

there are no nonfrivolous issues for appeal.1     Zabala-Molina has

been notified of his opportunity to respond but has not filed a

response.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         Anders v. California, 386 U.S. 738 (1967).
     Nation’s motion is GRANTED.       Furthermore, there do not appear

to be any nonfrivolous issues for appeal, and the appeal is

DISMISSED.2




     2
         See 5TH CIR. R. 42.2.

                                   2